DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,8,9,14,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu(US8469325) in view of Lin(US20190083841).
[claim 1] Yu teaches a media(1) including a first portion(112) comprising a first support(1122) configured to support one end of a media item, a second portion(111) moveably coupled to the first portion and comprising a second support(1115) configured to support an opposite end of the media item such that a media holding region is defined between the first and second supports, and a size adjustment mechanism(13, slot 1111, shank 1121) moveably coupling the second portion to the first portion for adjusting a dimension of the media holding region, wherein the size adjustment mechanism includes an arm(13) pivotally joined to the second portion and selectively engaged with the first portion to retain the second portion in any of a plurality of positions with respect to the first portion irrespective of a presence of the media item in the media holding region, and a mount(12) fixed to the second portion. Yu however does not teach the media holder as part of an exercise machine, with the mount coupling the media holder to a frame of the exercise machine, and with the mount fixed to the first portion. Lin teaches a similar media holder with a mount coupling the media holder to a frame of an exercise machine(4, fig 1) allowing support of items accessible to a user of the exercise machine. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the media holder of Yu with an exercise machine, as this would allow for the support of items accessible to a user of the exercise machine as taught by Lin. With regards to the mount, it would have been obvious to one of ordinary skill in the art as of the effective filing date to fix the mount to a different portion of the media holder, such as the first portion by switching the location of the first and second portions, as a matter of simple design choice, as this arrangement would be the obvious functional equivalent as taught by Yu, as it would perform the same function in substantially the same manner. 
	[claim 2] wherein the frame of Lin supports an exercise assembly including at least one movable component(pedals) configured to be driven by a user during exercise and wherein the media holder is coupled to the frame at a location within the user’s reach during exercise. 

	[claim 8] wherein when arranged as detailed above, the first support comprises a lower ledge(1122) extending from a lower end of the first portion, and wherein the second support comprises an upper ledge(1115) extending from an upper end of the second portion.
	[claim 9] wherein a free end portion of one of the upper and lower ledges is oriented toward the other one of the upper and lower ledges(fig 1). 
	[claim 14] Yu teaches a media holder(1), the media holder comprising a first portion(112) configured to support one end of a media item, a second portion(111) slidably coupled to the first portion and configured to support an opposite end of the media item, and a size adjustment mechanism(13,1111,1121) slidably coupling the first and second portions, the size adjustment mechanism comprising an arm(13) pivotally coupled to the second portion such that the arm moves with the second portion, and configured to selectively engages a retention member(rear face of 1121) fixed to the first portion to retain the second portion in a plurality of different positions relative to the first portion. Yu however does not teach that the first portion is configured to be mounted to a frame of an exercise machine. Lin teaches a similar media holder with a mount coupling the media holder to a frame of an exercise machine(4, fig 1) allowing support of items accessible to a user of the exercise machine. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the media holder of Yu with an exercise machine by mounting the first portion to a frame of the exercise machine, as this would allow for the support of items accessible to a user of the exercise machine as taught by Lin.
. 
Claims 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin as applied to claims 1 and 14 above, and further in view of Ormsbee et al(US20190052740).
	Yu in view of Lin teach an exercise machine and media holder as detailed above. Neither Yu nor Lin however teach that the arm includes a pawl configured to engage a plurality of teeth supported by the first portion. Ormsbee teaches a similar media holder with an arm(350) having a pawl engaging a retention member with a plurality of teeth(on 330) on a first portion. The arm providing selective positioning of the first portion relative to the second portion. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the size adjustment mechanism with the media holder of Lin in view of Yu as this would merely be using known elements for their known functions. 

Claims 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Lin as applied to claims 1 and 8 above and further in view of Mersky et al(US9126615).
	[claim 10] Yu in view of Lin teaches an exercise machine and media holder as detailed above, with a first media holding region. However Yu does not teach a third support positioned between the first and second supports and configured to engage an edge of the media item to define a second media holding region smaller than the first media holding region. Mersky teaches a similar media holder, with a first support(6) and a second support(10) defining a first media holding region(fig 15,16), and a third support(8) defining a second media holding region(fig 13,14) smaller than the first media holding region. The third support allowing the media holder to support media items smaller than first media holding region. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use 
	[claim 11] wherein the third support comprises a plate(8) pivotally coupled to the second portion and biased(by 17) toward the first media holding region. 
	[claim 12] wherein a lower edge of the plate is configured to engage an upper edge of the media item. 
	[claim 13] wherein the lower edge of the plate is angled toward the first support(as in fig 6a). 
Allowable Subject Matter
Claims 4-6 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments

Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRADLEY DUCKWORTH/Primary Examiner, Art Unit 3632